Citation Nr: 1241670	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Propriety of the reduction in evaluation of bilateral hearing loss from 40 percent to 30 percent effective December 1, 2010.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for a gastrointestinal condition, claimed as gastroesophageal reflux disease (GERD) and gastritis, to include as secondary to service-connected fibromyalgia.

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected fibromyalgia.

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1968 to April 1970, and was called to active duty as a member of the Army National Guard from November 1990 to September 1992.  He served in Vietnam from March 1969 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009, and September 2010 rating decisions by the Little Rock, AR, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The May 2009 decision granted service connection for fibromyalgia, rated 20 percent effective November 29, 2007, but denied service connection for a gastrointestinal disorder and entitlement to TDIU.  In November 2009, service connection for diabetes mellitus, type II, was denied.  The September 2010 decision implemented a May 2010 proposal to reduce the evaluation for service-connected bilateral hearing loss.

The issues of service connection for a gastrointestinal disorder and diabetes, evaluation of fibromyalgia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate audiological testing in March 2009 and March 2010 revealed bilateral hearing loss of no worse than Level VI in the left and right ears, demonstrating sustained improvement in the service-connected disability.

2.  Notice of proposed reduction in the evaluation of service-connected bilateral hearing loss was mailed to the Veteran on May 11, 2005.

3.  A rating decision implementing the proposed reduction was issued on September 15, 2010; the reduction was effective December 1, 2010.


CONCLUSION OF LAW

The criteria for proper reduction of the evaluation for bilateral hearing loss from 40 percent to 30 percent effective December 1, 2010, are met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.3, 4.7, 4.85, 4.86 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  A proposed rating decision must be presented to the Veteran setting forth the relevant facts and reasons for reduction.  38 C.F.R. § 3.105(e).  The Veteran also must be informed of the opportunity for a predetermination hearing, if such is requested within 30 days of the notice of the proposed reduction.  If a hearing is timely requested, no reduction may take place until such is held.  38 C.F.R. § 3.105(i). The May 2005 rating decision informed the Veteran of the proposed reduction, and included information on the relevant evidence of record and the applicable evaluation criteria, statutes, and regulations.  The accompanying notification letter informed him of his hearing rights.  The Veteran submitted an objection to the proposal within 30 days of the notice, but did not request a hearing.  No sooner than 60 days after notice of the proposed reduction, a final rating action may be issued reducing the current evaluation, effective the last day of the month 60 days following the notice of the final action.  38 C.F.R. § 3.105(e).  In September 2010, well beyond 60 days from the date of notice of the proposed reduction, a final rating action was issued.  The reduction was properly effective December 1, 2010, 60 days from the end of the month in which notice of the final action was provided.

The notice and due process requirements of 38 C.F.R. § 3.105 have been met.

Analysis

The Veteran does not, however, argue that the notice or timing of the reduction was improper; he instead argues that the factual evidence of record does not warrant the reduction, and his prior 40 percent evaluation should be continued.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 . 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

Service connection for bilateral hearing loss has been in effect since October 1994; an initial 10 percent evaluation was assigned.

An increased 40 percent evaluation for bilateral hearing loss was assigned in a September 2005 rating decision, effective June 13, 2005, the date of receipt of a claim for increase.  A September 2005 VA examination showed:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
20
80
95
100
74
68
 
LEFT
15
75
85
95
68
62
 











No question was raised as to the consistency or adequacy of the testing; all information necessary for rating is reported.  The competence of the examiner is presumed.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009).The exceptional hearing pattern provisions of 38 C.F.R. § 4.86 apply based on the difference in puretone thresholds between 1000 and 2000 Hertz.  From Table VI of 38 CFR 4.85, Roman Numeral VII was derived for the left ear, and was therefore elevated to level VIII due to the exceptional pattern.  The same determination applies to the right ear; it was considered to be level VII.  A 40 percent evaluation was obtained by intersecting row VII with column VIII, in Table VII of 38 CFR 4.85.

In February 2009, the Veteran requested an increased evaluation for service-connected bilateral hearing loss.  A VA audio examination was conducted in March 2009, and revealed:  


HERTZ
CNC

1000
2000
3000
4000
Avg


RIGHT
15
75
65
70
56
68

LEFT
15
70
70
75
58
72












The examiner indicated the testing was adequate for VA purposes; no response inconsistencies or other reason to doubt the test results were noted, and all information necessary for rating is reported.  An exceptional pattern of hearing loss continued to exist under 38 C.F.R. § 4.86.  Roman Numeral V is derived for the left ear under 38 CFR 4.85, Table VI.  This is then elevated to level VI; the right ear analysis yields the same results.  A 30 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row VI with column VI.  

In the May 2009 rating decision issued on the Veteran's claim for increase, the existing 40 percent evaluation was continued.  The RO noted that current testing showed improvement, but found that sustained improvement was not shown.  Regulations provide that assigned evaluations should be afforded the greatest degree of stability possible.  38 C.F.R. § 3.344(a).  Although regulations provide that the stabilization provisions generally apply only to conditions which have persisted at a current level for five years or more, the currently diagnosed bilateral sensorineural hearing loss is not typically a disability subject to improvements, and so is considered stabilized for evaluation purposes.  38 C.F.R. § 3.344(c).  Under the applicable regulation, no reduction should be made based on evidence less full and complete than that which warranted assignment of the higher evaluation, and any improvement warranting reduction should be established to be sustained.  38 C.F.R. § 3.344(a).  Accordingly, a routine future examination was scheduled to monitor the status of the bilateral hearing loss and establish that the reflected improvement was indeed sustained.

Another VA examination, conforming to the requirements for adequacy set forth in 38 C.F.R. § 4.85, was performed in March 2010.  Testing showed:


HERTZ
CNC

1000
2000
3000
4000
Avg


RIGHT
15
80
80
80
64
76

LEFT
15
80
80
80
64
78












No response inconsistencies or other reason to doubt the test results were noted, and all information necessary for rating is reported.  The Veteran has argued that the examination lasted only five minutes, and he was "threatened" by the audiologist when he had difficulty hearing sufficiently to complete the test.  However, no problems with testing were reported by the examiner, and full results are shown without comment.  Further, the results are consistent with the March 2009 examination; the Veteran's assertions of irregularity are not credible.

An exceptional pattern of hearing loss continued to exist under 38 C.F.R. § 4.86.  As with March 2009 testing, Roman Numeral V is derived for the left ear under 38 CFR 4.85, Table VI.  This is then elevated to level VI; the right ear analysis yields the same results.  A 30 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row VI with column VI.  

September 2005 testing clearly demonstrates entitlement to the assigned 40 percent evaluation.  There is no dispute regarding that assignment.  However, subsequent testing in March 2009 and March 2010 shows that the Veteran's service-connected bilateral sensorineural hearing loss has improved.  The tests show relatively consistent results over the course of the year; they result in identical evaluations for each ear and for overall hearing loss disability.  Sustained improvement is demonstrated, and hence reduction is warranted.

Moreover, all three tests, from September 2005, March 2009, and March 2010, are of equal detail, completeness, and probative value.  Licensed and qualified audiologists performed all three examinations.  All three examinations reflect findings at all required frequencies used for evaluation, and the Maryland CNC test was administered.  There is no credible indication of any irregularity in testing which would make any test relied upon for either the increased or reduced evaluations less full and complete than any other.  The record is more than adequate to afford the Veteran the full protection of 38 C.F.R. § 3.344.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Reduction in evaluation of bilateral hearing loss from 40 percent to 30 percent effective December 1, 2010, was warranted.


ORDER

Reduction in evaluation of bilateral hearing loss from 40 percent to 30 percent effective December 1, 2010, was proper; the appeal is denied.


REMAND

With regard to the remaining issues on appeal, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Diabetes Mellitus, Type II

The Veteran alleges that service connection for diabetes is warranted based on his exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309(e).  He is presumed exposed to herbicides because his service in Vietnam is established by service personnel records.  38 C.F.R. § 3.307(a)(6)(iii).

The claim was denied because at the September 2009 VA examination no diagnosis of diabetes was shown.  The examiner did order additional testing, which confirmed the absence of diabetes.  Instead, testing showed "glucose intolerance."  Glucose levels were elevated one hour after administration of the glucose tolerance test, but then returned to normal.  The reviewer of the laboratory results also stated that elevated triglycerides showed a "prediabetic status."

Private laboratory results from June 2009 include a handwritten note that results were "all good" and "not diabetic yet (very close)."

VA treatment records through December 2010 are associated with the claims file; no more recent records are reflected in the electronic Virtual VA system.  While the records continue to show only a risk of diabetes, they also reflect efforts to avoid that disease through diet changes and weight management.  No updated lab results are shown.

Because the evidence of record indicates that during the pendency of the appeal the Veteran may have developed the claimed condition, remand for a full examination, with necessary metabolic testing, is advisable.

Gastrointestinal Disability

The Veteran alleges that his gastrointestinal disabilities, either gastritis or GERD, or both, are related to medication he takes for treatment of service-connected fibromyalgia.  VA treatment records and examination reports, particularly that of March 2009, appear to support this assertion.  The examiner stated that gastritis is related to medications, but opined that GERD was unrelated to military service.  As it appears that the service-connected fibromyalgia and nonservice-connected gouty polyarthritis may utilize some of the same medications in treatment, clarification of this opinion is required.

Fibromyalgia

Similarly, clarification of the symptomatology of fibromyalgia is required.  The Veteran is also diagnosed with gouty arthritis or polyarthralgia, which is not service-connected.  As the complaints regarding symptoms of such may overlap, examination is required to delineate the manifestations of the service connected disability to the extent possible.  The most recent examination, dated in March 2009, is outdated and includes a finding that fibromyalgia was not service connected.  While the examiner later addressed this conclusion in an addendum, associated clinical findings are not as clear as may be desirable, as the examiner was focused on a different aspect of the claim.

TDIU

Finally, a claim for entitlement to TDIU is dependent upon consideration of all the Veteran's service connected disabilities on his ability to obtain and retain substantially gainful employment.  Because there are currently outstanding claims for service connection and increased rating, the matter of TDIU may not be resolved at this time; it is inextricably intertwined with the open claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete, updated VA treatment records from the Central Arkansas Health Care System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 2010 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

2.  Schedule the Veteran for a VA diabetes mellitus examination; all necessary laboratory testing must be accomplished.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must state whether a diagnosis of type II diabetes mellitus is currently warranted; a date of onset should be specified if possible.  The examiner must opine as to whether it is at least as likely as not any current diabetes is caused or aggravated by service or a service-connected disability.  Ongoing use of steroid medications, as well as exposure to herbicides, must be discussed, in addition to any other risk factor identified by the examiner.

The examiner should comment on the impact of the disability on the Veteran's occupational functioning.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA fibromyalgia examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must describe in detail the current status and manifestations of fibromyalgia, to include distinguishing such from symptoms or impairments related to gouty arthritis or polyarthralgia, to the extent possible.  The examiner must clearly identify all medications taken, all or in part, for treatment of fibromyalgia.

The examiner should comment on the impact of the service-connected disability on the Veteran's occupational functioning.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for VA stomach and esophagus/hiatal hernia examinations.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify all current diagnosis of the gastrointestinal system; GERD and gastritis must be specifically addressed.  The examiner must opine as to whether it is at least as likely as not that any currently diagnosed condition is caused or aggravated by service or a service-connected disability, to include medication taken for treatment of fibromyalgia.

The examiner should comment on the impact of the disabilities on the Veteran's occupational functioning.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


